Interim veeision on

MATTER OF ALLISON

In Visa Petition Proceedings
A-17106722
Decided by Board July 81, 1968
Where evidence in the form of a decree of the District Court of Woodward
County, State of Oklahoma, establishes that the Mexican "mail order divorce
obtained by the US. citizen petitioner, a resident of the State of Oklahoma,
is.rccognized as valid in Oklahoma, it is recognized as valid for the purposes
of petitioner's subsequent marriage in the Philippine Islands to beneficiary, a
native and citizen of the Fninppines, and such marriage serves to confer on
beneficiary immediate relative classification. [Matter of Daganiao, 11 T. & N.
Dec. 109, distinguished.]

The case comes forward on appeal from the order of the Officer in
Charge, Manila, Philippines dated May 23, 1968 revoking the prior
approval of the visa petition on August 7, 1967 for the reason that the
Mexican 'divorce the petitioner secured against his first wife, Luz
Dacanay, is not acceptable as evidence of termination of his prior
marriage since neither party was present in the Mexican Court.
The petitioner, a native of the State of Oklahoma and a United
States citizen by birth, 56 years old, male, seeks immediate relative
status on behalf of the beneficiary as his wife. The beneficiary is a
native and citizen of the Philippines, 29 years old. The parties were
married at Mabalacat, Pampanga, Philippines on June 21, 1965. The
status of the husband is shown as divorced. The beneficiary has not
been previously married.
The petitioner executed a sworn statement before a Service officer
on May 23, 1968. He testified that on June 19, 1946 at Manila, Philippines he was married to Luz Dacanay, a native and citizen of the

Republic of• the Philippines. They had four children, ages 20, 19, 17
and 15 years, all born in the Philippines and all registered as United
States citizens at the United States Embassy. at Manila. He separated
from his first wife in 1959 by mutual consenkIn June 196* he returned
from the Philippines to his home in Mutual, Oklahoma and subsequently contacted an attorney at El Paso, Texas who advised him that
835

Interim Decision #1894
he could obtain a Mexican divorce at Juarez, Chihuahua, Mexico and
that it was not necessary for either party to appear in the Mexican
Court. The petitioner secured the necessary documents and mailed
them to the attorney and was never physically present in the court at
Juarez, Chihuahua, Mexico, before or during the divorce proceedings
and neither was his wife ; He returned to the Philippines and his attorney mailed his divorce decree in early September 1964.
The file contains a copy and translation of the divorce decree obtained by the petitioner in the First Civil Court of the Bravos District,
Chihuahua, Republic of Mexico on August 19, 1964. There is also a
communication dated May 26, 1966 from the United States Embassy
at Manila, Philippines disapproving the registration application as
Ampfican citizens of the petitioner's children, Ana Marie Allison and
Errol James Allison in the absence of evidence that his Mexican "mail
order" divorce was valid and his subsequent marriage was legal. However, the petitioner was informed he would be afforded an opportunity,
to present evidence that such divorce is recognized as valid under
Oklahoma law. On June 21, 1967 the petitioner presented a decree of
the District Court of Woodward County, State of Oklahoma finding
the Mexican divorce valid in all respects and concluding that the bonds
of matrimony existing by and between the parties thereto were dissolved by such decree; that the parties Were divorced on August 19,
1964 by decree of divorce in the First Civil Court of the Bravos District of Mexico; and that it is a valid dissolution of the bonds of matri-.
mainly in full force and effect as of the date of the decree. On October 23,
1967 the United States Embassy at Manila informed the petitioner

that the Department of State had approved the registration as American citizens of the petitioner's children, Ana Marie Allison and her
brothers Errol James and Don Henry_ The memorandum of the Officer
in Charge reflects that this information was known to that office.
However, the petitioner was advised that this Service does not recognize the Mexican divorce unless one or both of the principals involved
were physically present in the court where the proceedings were held.
In Hatter of Dagarno,e, 11 I. & N. Dec. 109, which involved a divorce
obtained by the citizen husband from his Filipino wife, we held that
absent a recognition of the validity of the petitioner's Mexican "mail
order" divorce by the State of Washington, the state of residence and
domicile of the petitioner, a United States citizen, it would not be
recognized as valid in the Philippine Islands for the purpose of his
subsequent marriage to the beneficiary, a native and citizen of the
Philippines. However, the instant case differs in that there is evidence
in the file in the form of a court decree of the petitioner's state of

836

Jakteruu amt.lettuu.

wloas

residence and domicile, Oklahoma, that it recognizes and considers
valid the Mexican divorce decree.' In view thereof the visa petition
will be approved.
ORDER: It is ordered that the visa petition be approved for im.
mediate relative status.
'Also see Matter of Freeman, 11 I. & N. Dee. 482; Matter of Whiteharat, Int.
Dec. No. 1761.

837

